Citation Nr: 0822451	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO. 06-14 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES


1. Entitlement to service connection for eye disability, 
claimed as optic neuritis.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
February 1971. He had service in the Republic of Vietnam from 
April 1969 to March 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the RO.

In June 2008, the appellant testified through a video 
conference with the undersigned Veterans Law Judge. Following 
the video conference the Veterans Law Judge advanced on the 
Board's docket.

The issues of entitlement to service connection for eye 
disability and for hypertension REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if further action is required.

In February 2008, during the pendency of the appeal, the RO 
granted the appellant's claims of entitlement to service 
connection for peripheral neuropathy in his lower 
extremities. A 10 percent rating was assigned for each lower 
extremity, effective April 12, 2005. On March 4, 2008, the RO 
notified the appellant of those decisions, as well as his 
appellate rights. However, to date, he has not submitted a 
Notice of Disagreement with which to initiate an appeal.

During his video conference, the appellant raised contentions 
to the effect that increased ratings were warranted for his 
service connected peripheral neuropathy of the left and right 
lower extremities. The appellant through his representative 
advised the undersigned that a notice of disagreement had 
been filed with regard to the February 2008 rating decision. 
However, the claims folder does not reflect that the said 
notice of disagreement has been filed, and those issues have 
not been certified to the Board on appeal nor have they 
otherwise been developed for appellate purposes. Therefore, 
the Board has no jurisdiction over those claims, and they 
will not be considered below. 38 U.S.C.A. § 7104(a) (West 
2002 and Supp. 2007); 38 C.F.R. § 20.101 (2007). 

The Veterans Law Judge noted, however, that the appellant 
still had time to initiate an appeal with respect to those 
claims. 

Since the appellant disagrees with the decision of the 
Columbia RO, he or his representative may initiate an appeal 
by filing a written Notice of Disagreement with the Columbia 
RO. 38 U.S.C.A. § 7105(b)(1), (d)(1) (West 2002 and Supp. 
2007); 38 C.F.R. § 20.300 (2007). Such Notice of Disagreement 
must be filed within one year of the date which the RO mailed 
the appellant the notice of the determination (in this case, 
by March 4, 2009).


REMAND

During his June 2008 video conference, the appellant 
testified, in part, that his hypertension and eye disability, 
claimed as optic neuritis, were due to or aggravated by his 
service-connected diabetes mellitus. Therefore, he maintained 
that service connection was warranted on a secondary basis.

After reviewing the record, however, the Board finds that 
further development of the record is necessary, particularly 
with respect to the question of aggravation. Accordingly, a 
remand is warranted. 

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or has 
been aggravated by a disability for which service connection 
has already been established. 38 C.F.R. § 3.310(a). Any 
increase in the severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. 38 C.F.R. § 3.310(b).

In December 2005 and January 2006, the appellant was examined 
by VA to determine the nature and etiology of any eye 
disability and/or hypertension found to be present.

Following the December 2005 examination, the examiner stated 
that the appellant did not have a history of retinopathy but 
that he had optic neuritis which might be evaluated to 
determine any relationship to diabetes. The examiner 
suggested that the appellant had no cardiovascular 
involvement as a result of his diabetes mellitus. Although 
the examiner reportedly based his comments on the appellant's 
history and the physical examination, it was noted that the 
claims file had not been forwarded to the examiner for 
review.

Following the January 2006 examination, the examiner stated 
that the appellant did not have diabetic retinopathy in 
either eye but that he had a history of optic neuritis in the 
right eye which had resolved. He did note, however, that the 
appellant had mild optic pallor in the right eye which could 
repress permanent optic nerve damage from optic neuropathy. 
Again, the claims file had not been available to the examiner 
for review.

As a preliminary matter, VA examinations must be conducted 
with a review of the claims folder. Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

During the June 2008 videoconference hearing, the appellant 
through his representative also alluded to an upcoming VA 
peripheral neuropathy examination, scheduled for June 18, 
2008. Because the service-connected peripheral neuropathy is 
deemed presumptively linked to diabetes mellitus, a basis 
argued by the appellant also to have caused the hypertension 
and optic neuritis at issue, the RO/AMC will obtain updated 
VA medical records prior to readjudicating the claim. 38 
U.S.C.A 
§ 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).

In May 2008, Charles L. Glace, M.D., the appellant's treating 
physician, suggested that the appellant had hypertension and 
eye disability, diagnosed as optic neuritis with retinopathy, 
related to diabetes mellitus.

In May 2008, James Hall, M.D., an ophthalmologist with Retina 
Consultants of Carolina, reported that the appellant had 
optic atrophy, bilaterally. Dr. Hall noted that diabetes was 
a risk factor for optic atrophy and requested a second 
opinion from another ophthalmologist as to the etiology of 
that disability. Neither Dr. Halls's clinical records nor the 
cited second opinion have been associated with the claims 
folder.

In light of the foregoing, the Board finds that additional 
development of the record is warranted prior to further 
consideration by the Board. Accordingly, the case is REMANDED 
for the following actions:

1. After obtaining a release of 
information form from the appellant, 
request that Dr. James Hall provide the 
clinical records reflecting the 
appellant's treatment/examination in 
approximately May 1998 for eye 
disability, including, but not limited to 
optic atrophy. 

Also request that Dr. Hall furnish the 
name and address of the ophthalmologist 
to whom he sent the appellant for a 
second opinion regarding the cause of the 
appellant's optic atrophy. Then contact 
the second ophthalmologist and request 
any reports and clinical records 
associated with his or her evaluation of 
the appellant's optic atrophy.

Also request that the appellant provide 
any such records he may have in his 
possession, that are not currently of 
record in the claims folder. 

a. Failures to respond or negative 
replies to any request must be noted 
in writing and associated with the 
claims folder. 

b. If any of the requested records 
are held by an agency or department 
of the Federal government, efforts 
to obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b) (West 2002 
and Supp. 2007); 38 C.F.R. 
§ 3.159(c)(2) (2007).

c. If the requested records are 
unavailable, but are not held by an 
agency or department of the Federal 
government, notify the appellant and 
his representative in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103A(b) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.159(e) (2007).

2. When the actions in part 1 have been 
completed, schedule the appellant for an 
eye examination to determine the nature 
and etiology of any eye disability found 
to be present. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

a. The claims folder, and a copy of 
this remand, must be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand. 

b. If eye disability/disabilities 
is/are diagnosed, the examiner must 
identify and explain the elements 
supporting each diagnosis, as well 
as the etiology of each disability, 
if such can be ascertained. 

c. The examiner's considerations 
must include, but are not limited 
to, whether or not the appellant's 
eye disability was caused or 
aggravated by his service-connected 
diabetes mellitus. In regard to the 
question of aggravation, the 
examiner must determine whether 
there has been an increase in the 
severity of the eye disability that 
is proximately due to or the result 
of a service-connected diabetes and 
not due to the natural progress of 
the eye disability. 

d. The examiner must identify the 
medical basis or bases for all 
opinions. If the examiner is unable 
to do so without resort to 
speculation, he or she should so 
state. 

3. When the actions in part 1 have been 
completed, schedule the appellant for a 
cardiovascular examination to determine 
whether hypertension was caused by any 
early onset symptoms of diabetes 
mellitus, or aggravated by hypertension. 
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

a. The claims folder, and a copy of 
this remand, must be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand. 

b. The examiner's considerations 
must include, but are not limited 
to, whether or not the appellant's 
hypertension was caused or 
aggravated by his service-connected 
diabetes mellitus. 

c. In regard to the question of 
aggravation, the examiner must 
determine whether there has been an 
increase in the severity of the 
hypertension that is proximately due 
to or the result of a service-
connected diabetes and not due to 
the natural progress of the 
hypertension. 

d. The examiner must identify the 
medical basis or bases for all 
opinions. If the examiner is unable 
to do so without resort to 
speculation, he or she should so 
state. 

4. When all of the actions requested in 
parts 1, 2, and 3 have been completed, 
undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for eye disability and 
entitlement to service connection for 
hypertension. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report do not contain sufficient detail, the 
RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
appellant are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the appellant does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The appellant need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




